Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 , 7, 9-12 and 15 is/are rejected under 35 U.S.C. 103(a) as being anticipated by Higashi (2018/0019654), hereinafter, Higashi further in view of Zhang WIPO 2017/024656) hereinafter,  Zhang. Examiner is using Zhang et al (2017/0222636) hereinafter, Zhang further in view of McPhalen et al (8,258,768) hereinafter, McPhalen.

In regards to claim 1, Higashi teaches a switching power supply, comprising (abstract):
a pulse width modulation (PWM) controller (fig. 1 (25)),
an electronic signal generator (fig. 1 (21)), and a field effect transistor (FET) (fig. 1 (11/12));
wherein output an pin of the electronic signal generator being configured to output voltage signals that vary periodically between multiple voltage ranges [0060]

    PNG
    media_image1.png
    657
    690
    media_image1.png
    Greyscale

wherein frequency selection pins of the PWM controller and the output pins of the electronic signal generator are connected to receive the voltage signals from the electronic signal generator (fig. 1 (25 and 21))[0037], and the PWM controller outputs switching signals of a predetermined frequency through at least one output pin according to a voltage range of the voltage signals received by the frequency selection pins; and [0033-0042]
wherein a gate pin of the FET connects to output pins of the PWM controller, and a source pin of the FET is grounded (fig. 1 (11/12) [0035-0042].
Wherein the switching signal output from the PWM controller varies periodically according to the periodic variation of the voltage signal output from the electronic signal generator and the predetermined frequency of the switching signals of the PWM controller varies periodically between values respectively corresponding to the voltage signals of the electron signal generator.[0040]. Examiner understands Higashi to vary the frequency according to when the load changes. Examiner also understands the current application functions the same way. The voltage ranges in the current application are tied to the load?
periodically according to the periodic variation of the voltage signal output.
However, Zhang teaches PWM controller varies periodically according to the periodic variation of the voltage signal output corresponding to multiple voltage ranges of signals [0032, 0053-0058,0060]
It would have been obvious to one of ordinary skill in the art to modify the teachings of Higashi to further include PWM controller varies periodically according to the periodic variation of the voltage signal output wherein a cycle of the multiple values of the frequency of the switch signal of the PWM controller is periodically repeated as taught by Zhang in order to lower electromagnetic filed radiation [003-005, 0020].
Higashi and Zhang fail to teach such that the multiple voltage ranges are sequentially assigned to the voltage signals wherein a cycle of the multiple values of the frequency of the switch signal of the PWM controller is periodically repeated. 
However, McPhalen teaches wherein the multiple voltage ranges are sequentially assigned to the voltage signals a cycle of the multiple values of the frequency of the switch signal of the PWM controller is periodically repeated (col. 4, lines 4-27) (fig. 3 (316)) McPhalen. Examiner notes the frequency follows 316, at least the frequencies going up are going to be repeated going down.

    PNG
    media_image2.png
    460
    682
    media_image2.png
    Greyscale




In regards to claim 9, Higashi teaches driving circuit of TFT-LCD, comprising (abstract):
a switching power supply comprising a pulse width modulation (PWM) controller, an electronic signal generator, and a field effect transistor (FET); (fig. 1 (11/12)); (fig. 1 (25)),
wherein output pins of the electronic signal generator being configured to output voltage signals that vary periodically between multiple voltage ranges; (fig. 1 (25 and 21))[0037],
wherein frequency selection pins of the PWM controller and the output pins of the electronic signal generator are connected to receive the voltage signals from the electronic signal generator, and the PWM controller outputs switching signals of a predetermined frequency through at least one output pin according to a voltage range of the voltage signals received by the frequency selection pins; and [0033-0042]
wherein a gate pin of the FET connects to output pins of the PWM controller, and a source pin of the FET is grounded. (fig. 1 (11/12) [0035-0042].
Wherein the switching signal output from the PWM controller varies periodically according to the periodic variation of the voltage signal output from the electronic signal generator and the predetermined frequency of the switching signals of the PWM controller varies periodically between values respectively corresponding to the voltage signals of the electron signal generator.[0040]. Examiner understands Higashi to vary the frequency according to when the load changes. Examiner also 
Higashi fails to expressly teach PWM controller varies periodically according to the periodic variation of the voltage signal output.
However, Zhang teaches PWM controller varies periodically according to the periodic variation of the voltage signal output corresponding to multiple voltage ranges of signals [0032, 0053-0058,0060]
It would have been obvious to one of ordinary skill in the art to modify the teachings of Higashi to further include PWM controller varies periodically according to the periodic variation of the voltage signal output wherein a cycle of the multiple values of the frequency of the switch signal of the PWM controller is periodically repeated as taught by Zhang in order to lower electromagnetic filed radiation [003-005, 0020].
Higashi and Zhang fail to teach the multiple voltage ranges are sequentially assigned to the voltage signals wherein a cycle of the multiple values of the frequency of the switch signal of the PWM controller is periodically repeated. 
However, McPhalen teaches the multiple voltage ranges are sequentially assigned to the voltage signals wherein a cycle of the multiple values of the frequency of the switch signal of the PWM controller is periodically repeated (col. 4, lines 4-27). Examiner notes the frequency follows 316, at least the frequencies going up are going to be repeated going down.
It would have been obvious to one of ordinary skill in the art to modify the teachings of Higashi and Zhang to further include wherein a cycle of the multiple values of the frequency of the switch signal of the PWM controller is periodically repeated as taught by MCPhalen in order to lower EMI (col. 4, lines 4-27). 

In regards to claims 2 and 10, Higashi in view of Yoon teaches the switching power supply as claimed in claim 1, wherein the voltage signal square wave signals. (fig. 3 switching frequency). Higashi
In regards to claims 3 and 11, Higashi in view of Yoon teaches the switching powder supply as claimed in claim 2, wherein the voltage signal are clock signals [0036] . Higashi
In regards to claims 4 and 12 Higashi in view of Yoon teaches the switching power supply as claimed in claim 1, wherein the switching power supply further comprises an inductor connected in series between an input power source of the switching power supply and a drain pin of the FET (fig. 2 (13)). Higashi
In regards to claims 7 and 15, Higashi fails to teach the switching power supply as claimed in claim 1, wherein the voltage ranges comprises a first voltage range and a second voltage range and the voltage signal caries periodically between the first voltage range and the second voltage range and a cycle of the first voltage range and the second voltage range periodically repeated. . (col. 4, lines 4-27) (fig. 3 (316)) McPhalen.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi in view Zhang and McPhalen in view of Du et al (2016/0364595) hereinafter, Du.

In regards to claims 5 and 13, Higashi teaches the switching power supply as claimed in claim 1, wherein the switching power supply further comprises a crystal triode, of the FET, and a base pin of the crystal triode is connected to the output pin of the switching power supply .
Higashi teaches Du crystal triode a collector pin and an emitter pin of the crystal triode are connected to a drain pin [0050] (fig. 2 (crystal triode)). 
It would have been obvious to one of ordinary skill in the art to use crystal triode through simple substitution and the results would have been predictable. 

Claim 17are rejected under 35 U.S.C. 103 as being unpatentable over Higashi in view of Wu et al (2017/0162142) translation for WO 2017/020354) hereinafter, Wu.

9.	In regards to claim 17, Higashi in view Zhang and McPhalen fail to teach TFT-LCD comprises the driving circuit as claimed in claim 9. However, Wu teaches TFT-LCD comprises the driving circuit as claimed in claim 9.(fig. 1 (tft lcd) Wu). It would have been  obvious to one of ordinary skill in the art modify the teachings of Higashi in view Zhang and McPhalen to perform simple substitution and the results would have been predictable. 

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi and Zhang and McPhalen in view of Du et al (2016/0364595) hereinafter, Du further in view of Hong et al (2010/0102740) hereinafter, Hong.

In regards to claims 6 and 14, Higashi and Du fail to expressly teach the switching power supply as claimed in claim 5, wherein the crystal triode is a PNP type crystal triode.
However, Hong teaches wherein the crystal triode is a PNP type crystal triode. [019].
It would have been obvious to one of ordinary skill in the art to modify the teachings of Higashi and Du to further include wherein the crystal triode is a PNP type crystal triode as taught by Hong with simple substitution and the results would have been predictable. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GRANT SITTA/Primary Examiner, Art Unit 2694